PER CURIAM.
Appellant, David Pandorf, seeks review of a summary judgment granted to the appellees, John Longo, C.J. Longo and Mildred Longo, his wife, and Charles M. Kelly. To appellant’s unsworn amended complaint, Constanzo John Longo, Mildred Longo and Charles M. Kelly filed affidavits, denying the pertinent allegations of the amended complaint. Appellant failed to support the amended complaint with any proof of said allegations to demonstrate a genuine issue of material fact. John Longo filed a motion for summary judgment, but no sworn proof in support thereof. Thus, summary judgment was not appropriate as to him.
Accordingly, the judgment in favor of Constanzo John Longo, Mildred Longo, and Charles M. Kelly is affirmed. The judgment in favor of John Longo is reversed.
DOWNEY, DELL and WALDEN, JJ., concur.